Title: To Benjamin Franklin from David Hartley, 11 August 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square August 11 1778
I writ to you as long ago as the 14th of last month to tell you that the administration here had given their consent to the exchange of prisoners at Calais and that they would agree to give any ship on your part a free passport from Brest to Calais upon your sending me a similar assurance that any British ship going to Calais for the purpose of the exchange should have free entrance without molestation and free egress with the prisoners in Exchange. I have again received a confirmation of these assurances from our board of Admiralty here and we are now waiting for your answer after the receipt of which the Exchange will be forwarded with all expedition.
We have just received in this Country the report of the answer of the Congress to the Commissioners. After the conversations which I had lately with you upon the Subject it was no surprize to me to find the Answer of the congress such as it has been. You may easily imagine that an explicit acknowledgement of the independence of America must be somewhat grating in this Country and yet this Country is very far from being in a state of exasperation against america. I judge likewise from the answer of the Congress that America is not disinclined to a return of friendly disposition upon safe and honorable terms.
I remember a phrase of yours in a letter some time ago that a little time given for cooling on both sides would have excellent effects. I allways did and still do perfectly agree with this sentiment and If I were to mediate between the two Countries it should be upon a principle conformable to that sentiment. My first proposition should be to withdraw all the fleets and armies.
2dly to proclaim a cessation of hostilities both by sea and land for 5 years.
3dly all prisoners on either side to be immediately discharged.
4thly A free and open trade without any molestation on either side whatsoever.
5thly All mutual intercourse and mutual naturalization to be restored as formerly between G[reat] B[ritain] and N[orth] A[merica].
6thly A Treaty of Peace alliance and Commerce to be negotiated between the two Countries.
I think these terms would give all practical and effectual security to America, and by giving time to cool on both sides might afford a golden bridge to both parties. I know the sincerity of your disposition to restore peace upon equitable and honorable terms. I should heartily rejoice to concur with you in any measures towards that most desireable end. I shall be very glad to hear soon from you. I am &c.
To Dr F Aug 11 1778
